DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 6/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 21, 22, 24-27, 31 and 38 have been amended.  Claims 1-20, 23, 30, 32-36, 39 and 40 have been cancelled. No claims are newly added.  Accordingly, claims 21, 22, 24-29, 31, 37 and 38 remain pending in the application and are currently under examination.

Withdrawn Rejections
	Applicant’s amendment renders the rejections of claims 34, 36, 39 and 40 under 35 USC 112(b) moot.  Specifically, said claims have been cancelled.  Thus, said rejections have been withdrawn.

Applicant’s amendment renders the rejection of claims 21, 28, 29, 34 and 37-39 under 35 USC 103 over Evans moot.  Specifically, Evans is silent to the amounts of about 12.5 wt. % of a polysaccharide, about 75 wt. % of ceramic granules and about 1.5 wt. % of a hydrating agent as well as a density of 0.70 g/cc.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection of claim 22 under 35 USC 103 over Evans in view of Cook and Delgado moot.  Specifically, the references are silent to the amounts of about 12.5 wt. % of a polysaccharide, about 75 wt. % of ceramic granules and about 1.5 wt. % of a hydrating agent.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection of claims 23-27, 30, 36 and 40 under 35 USC 103 over Evans and McKay moot.  Specifically, the references are silent to a density of 0.70 g/cc.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection of claims 31 and 35 under 35 USC 103 over Evans in view of Cook moot.  Specifically, the references are silent to the amounts of about 12.5 wt. % of a polysaccharide, about 75 wt. % of ceramic granules and about 1.5 wt. % of a hydrating agent as well as a density of 0.70 g/cc.  Thus, said rejection has been withdrawn.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 24-29, 31, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2014/0303744 A1, Oct. 9, 2014, hereafter as “Evans”) in view of McKay et al. (US 2009/0246244 A, Oct. 1, 2009, hereafter as “McKay”) and Cook et al. (US 2011/0276147 A1, Nov. 10, 2011, hereafter as “Cook”).
The instant claims are drawn to an osteoimplant comprising about 12.5 wt. % of a polysaccharide, about 12.5 wt. % of grinded or blended entangled insoluble collagen fibers, about 75 wt. % of ceramic granules and about 1.5 wt. % of a hydrating agent, wherein the osteoimplant has a density of 0.70 g/cc. 
Regarding instant claims 21, 26 and 27, Evans teaches osteoimplants comprising insoluble collagen fibers that is made by fully homogenizing a slurry of said insoluble collagen fibers (abstract; [0033], [0087]-[0089] and [0113]).  Said osteoimplants are for the purpose of regenerating tissue and treating tissue defects (title; abstract).  Evans also teaches a preferred embodiment involving soluble and insoluble collagen fibers, wherein the ratio of soluble to insoluble fibrous collagen is in the range of about 1:20 to 10:1 ([0087]).  Evans also teaches the incorporation of polymers/polysaccharides including starch, alginate and polyethylene glycol ([0025] and [0081]; Tables 1 and 7) as well as the incorporation of ceramic material in particle form including hydroxyapatite and tricalcium phosphate ([0110]-[0111] and [0125]; claims 14-16).
	It is noted that the limitation, “grinded or blended” is considered a product-by-process limitation and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  The instant specification describes a homogenized product that was subjected to mechanical force (e.g., grinder or blender) in order to entangle collagen fibers ([0005] and [0044]).  Thus, in light of Evans’ teaching of homogenization, one of ordinary skill in the art would have reasonably expected that the homogenization taught by Evans would have necessarily resulted in entangled insoluble collagen fibers absent evidence to the contrary.  
	Evans is silent to an osteoimplant comprising about 12.5% of a polysaccharide, about 12.5% of entangled insoluble collagen fibers, about 75% calcium granules and about 1.5% of a hydrating agent (instant claim 21), wherein the polysaccharide comprises starch or alginate in an amount from about 0.1% to about 12.5% (instant claim 26) and wherein the hydrating agent comprises polyethylene glycol in an amount of about 0.1% to about 1.5% (instant claim 27).  It is noted that the instant specification defines “about” to mean +/- 10% of the recited value ([0019]).
McKay teaches an implantable malleable material comprising mineral particles, insoluble collagen fibers, and a gel-forming polysaccharide component(s) for the purpose of bone growth/ treating bone defects (abstract; [0002]). McKay teaches the inclusion of the particular mineral particles, biphasic calcium phosphate (BCP) comprising tricalcium phosphate and hydroxyapatite in amounts of 70-90%, preferably 75%, for effective bone ingrowth (Example 1; [0008] and [0025]), polysaccharides including alginate and starch in amounts of about 1% to about 20% ([0006]; claims 6 and 7), and wetting (hydrating) agents including polyethylene glycol in amounts of about 1% to about 25% by weight of the implant body on a dry weight basis ([0037]).  In a particular embodiment, McKay teaches BCP in an amount of 40-90%, preferably 73.9%, collagen in an amount of 5-25%, preferably 12.3%, potato starch in an amount of 5-25%, preferably 12.3%, and PEG in an amount of 0-10%, preferably 1.5% (Table 1, Formulation C).  Considering that the instant specification defines “about” to mean +/- 10% of the claimed values, the preferred amounts of McKay’s Formulation C lie inside the percentages claimed.
MPEP 2144.05(I) states that where the claimed amounts lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  Thus, the claimed amounts are considered prima facie obvious over the teachings of McKay.
Furthermore, Evans and McKay are both drawn to osteoimplants comprising insoluble collagen fibers and ceramic particles, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the particular ceramic material, biphasic calcium phosphate comprising tricalcium phosphate and hydroxyapatite in amounts of 70-90%, preferably 75% with a reasonable expectation of success. A skilled artisan would have been motivated to do so because McKay teaches that said biphasic calcium phosphate comprising tricalcium phosphate and hydroxyapatite having the claimed particle size and ratios, and amounts thereof is an effective material for bone ingrowth.  
In Evans, it would have also been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the starch or alginate and/or the polyethylene glycol in the claimed amounts as suggested by McKay with a reasonable expectation of success because McKay teaches that said amounts of starch or alginate and/or polyethylene glycol are suitable for the intended purpose of implantable tissue-regenerative collagen-based implants (MPEP 2144.07). 
The references are also silent to “the osteoimplant has a density of about 0.7 g/cc” (instant claim 21).
The instant specification describes a particular composition that has a density of 0.70 g/cc ([00117]; Table 1).  Evans and McKay teach all of the elements of the composition of Table 1 but are silent to purified fibrillary collagen.  Instant claim 31 further requires that the insoluble collagen fibers comprise purified fibrillary collagen.  
Cook teaches an osteoinductive bone graft substitute comprising about 86-89% of a calcium phosphate particulate material and 11-14% purified fibrillary collagen, the mineral component comprising about 20-60% hydroxyapatite and about 20-60% tricalcium phosphate (abstract; [0027]). Cook further teaches that allergenicity of the collagen is reduced by the purification process ([0016]).
The references are all drawn to implantable bone treating compositions comprising fibrillary collagen, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include purified fibrillary collagen in an amount of 11-14% in the invention of Evans/McKay with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Cook teaches purifying the fibrillary collagen effectively reduces allergenicity and said amount is effective in forming an osteoinductive bone graft.
It would have also been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to further optimize the amounts of the ingredients by way of routine experimentation (MPEP 2144.05).  A skilled artisan would have been motivated to do so and it is the normal desire of scientists or artisans to improve upon what is already generally known to determine where in a disclosed set of ranges is the optimum percentages (MPEP 2144.05).  
The composition suggested by Evans/McKay/Cook is comparable to the composition of Table 1 in the instant specification. It is noted that density is a property of the composition itself and “a composition and its properties are inseparable” (MPEP 2112.01).  Thus, a skilled artisan would have reasonably expected that the same composition would possess the same properties including density as that of the claimed invention.  Accordingly, a skilled artisan would have reasonably expected the composition of Evans/McKay/Cook to possess the same properties including density barring evidence to the contrary.
Regarding instant claims 24 and 25, Evans/McKay teach biphasic calcium phosphate comprising tricalcium phosphate and hydroxyapatite as discussed above.  McKay further teaches the inclusion of biphasic calcium phosphate comprising tricalcium phosphate and hydroxyapatite in ratios about 50:50 to about 95:5 and particle sizes of about 0.4 to 2.0 mm for effective bone ingrowth (Example 1; [0008] and [0025]). 
MPEP 2144.05(I) states that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  Thus, the claimed ranges are considered prima facie obvious over the teachings of McKay.
Furthermore, both references are drawn to osteoimplants comprising insoluble collagen fibers and ceramic particles, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the particular ceramic material, biphasic calcium phosphate comprising tricalcium phosphate and hydroxyapatite in ratios about 50:50 to about 95:5 and particle sizes of about 0.4 to 2.0 mm with a reasonable expectation of success. A skilled artisan would have been motivated to do so because McKay teaches that said biphasic calcium phosphate comprising tricalcium phosphate and hydroxyapatite having the claimed particle size and ratios is an effective material for bone ingrowth.  
Regarding instant claim 28, Evans further teaches including biologically active agents including cytokines, growth factors, bone morphogenic proteins, anti-inflammatory agents, chemotherapeutic agents, antibiotics ([0080]; Table 2; claim 4).
Regarding instant claim 29, Evans further teaches including calcium phosphates, calcium sulfates, demineralized bone, autologous bone material ([0110]-[0111] and [0156]; Table 4; claim 15).
Regarding instant claim 37, Evans further teaches pouring the homogenized collagen-based mixture into a mold ([0113]).  Evans also teaches that the implant can be in the form of a putty or a paste ([0128] and [0138]; claim 1).
Regarding instant claim 38, Evans further teaches lyophilization ([0087]-[0089] and [0113]).  It is noted that said claim is deemed a product-by-process claims due to the limitation, “lyophilized” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
Thus, the combined teachings of Evans, McKay and Cook render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive. 
	Applicant argues that none of the cited references disclose or make obvious the limitations of claim 21.  Applicant specifically points to McKay and states that while McKay provide a broad general range, one of ordinary skill in the art would not depart by the amount of Applicant’s currently claimed components.  Applicant further argues that even if one of ordinary skill in the art adjusts the percentages as close as possible, one cannot expect to arrive at a density of 0.70 g/cc.  Remarks, page 6.
	In response, it is respectfully submitted that McKay teaches the inclusion of the particular mineral particles, biphasic calcium phosphate (BCP) comprising tricalcium phosphate and hydroxyapatite in amounts of 70-90%, preferably 75%, for effective bone ingrowth (Example 1; [0008] and [0025]), polysaccharides including alginate and starch in amounts of about 1% to about 20% ([0006]; claims 6 and 7), and wetting (hydrating) agents including polyethylene glycol in amounts of about 1% to about 25% by weight of the implant body on a dry weight basis ([0037]).  In a particular embodiment, McKay teaches BCP in an amount of 40-90%, preferably 73.9%, collagen in an amount of 5-25%, preferably 12.3%, potato starch in an amount of 5-25%, preferably 12.3%, and PEG in an amount of 0-10%, preferably 1.5% (Table 1, Formulation C).  Considering that the instant specification defines “about” to mean +/- 10% of the claimed values, the preferred amounts of McKay’s Formulation C lie inside the percentages claimed. MPEP 2144.05(I) states that where the claimed amounts lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  Thus, the claimed amounts are considered prima facie obvious over the teachings of McKay.  Regarding density, the instant specification describes a particular composition that has a density of 0.70 g/cc ([00117]; Table 1).  Evans and McKay teach all of the elements of the composition of Table 1 but are silent to purified fibrillary collagen.  It is noted that instant claim 31 further requires that the insoluble collagen fibers comprise purified fibrillary collagen. Cook teaches an osteoinductive bone graft substitute comprising about 86-89% of a calcium phosphate particulate material and 11-14% purified fibrillary collagen, the mineral component comprising about 20-60% hydroxyapatite and about 20-60% tricalcium phosphate (abstract; [0027]). Cook further teaches that allergenicity of the collagen is reduced by the purification process ([0016]).  Thus, Cook provides the motivation and a reasonable expectation of success to include purified fibrillary collagen in an amount of 12-15%.  It would have further been obvious to optimize the amounts of purified fibrillary collagen by way of routine experimentation.  The composition suggested by Evans/McKay/Cook is comparable to the composition of Table 1 in the instant specification. Density is a property of the composition itself and “a composition and its properties are inseparable” (MPEP 2112.01).  Thus, a skilled artisan would have reasonably expected that the same composition would possess the same properties including density as that of the claimed invention.  Accordingly, a skilled artisan would have reasonably expected the composition of Evans/McKay/Cook to possess the same properties including density barring evidence to the contrary.
	Applicant also argues that McKay does not disclose or make obvious grinded or blended entangled insoluble collagen fibers.  Applicant also argues that Evans does not disclose or make obvious that the entangled insoluble collagen fibers are entangled by applying a mechanical force using a grinder or a blender.  Remarks, page 6.
	In response, it is respectfully submitted that Evans, not McKay, is relied upon for its teaching of entangled insoluble collagen fibers.  Evans teaches osteoimplants comprising insoluble collagen fibers that is made by fully homogenizing a slurry of said insoluble collagen fibers (abstract; [0033], [0087]-[0089] and [0113]).  It is noted that the instant specification describes a homogenized product that was subjected to mechanical force (e.g., a grinder or a blender) in order to entangle collagen fibers ([0005] and [0044]).  Thus, in light of this disclosure, one of ordinary skill in the art would have reasonably expected that the homogenization taught by Evans would have necessarily resulted in entangled insoluble collagen fibers absent evidence to the contrary.  The limitation, “grinded or blended” is considered a product-by-process limitation and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
	Applicant also argues that Cook requires a minimum of 91% insoluble fibrillary collagen and ceramic particles and asserts that Cook’s composition cannot have about 12.5% polysaccharide, about 12.5% entangled insoluble collagen fibers, about 75% ceramic granules and about 1.5% of a hydrating agent.  Remarks, page 7.
	In response, it is respectfully submitted that Cook is not relied upon for its teaching of concentration of ceramic particles.  McKay is relied upon for the general amounts of the ingredients.  McKay teaches a particular composition containing BCP in an amount of 40-90%, preferably 73.9%, collagen in an amount of 5-25%, preferably 12.3%, potato starch in an amount of 5-25%, preferably 12.3%, and PEG in an amount of 0-10%, preferably 1.5% (Table 1, Formulation C).  The preferred amounts of Formulation C read on the claimed composition (discussed above). Cook further teaches purified fibrillary collagen in overlapping amounts and provides the requisite reasoning to incorporate said purified fibrillary collagen into the invention of Evans/McKay. 
	Applicant notes that Applicant’s product recited in the current claims is produced as described in Example 1 of the specification and as shown in Figures 3, 4 and 5 below and states that one cannot arrive at the claimed osteoimplant.  Remarks, page 8.
	In response, it is respectfully submitted that the combined teachings of the cited references render the claimed invention prima facie obvious for the reasons of record.  Example 1 and Figures 3-5 have been reviewed.  It is noted that the Example and Figures 3-5 are freeze-dried implants (claim 38) that contain insoluble purified fibrillary collagen (claim 31), biphasic calcium phosphate (claim 24), but does not include a polysaccharide, a hydrating agent, or a particular density as claim 21 requires.  Thus, said Example and Figures are not commensurate in scope with claim 21.  Further, it is unclear the significance of the Example and Figures as Applicant has not articulated the importance of the evidence.    
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  

New Rejections
	In light of Applicant’s amendments and after further consideration, the following rejections have been newly added:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 21, 24-29, 31, 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites, “an osteoimplant comprising about 12.5 wt. % of a polysaccharide, about 12.5 wt. % of grinded or blended entangled insoluble collagen fibers, about 75 wt. % of ceramic granules and about 1.5 wt. % of a hydrating agent”.  The amounts of the ingredients claimed add up to more than 100% which is not possible.  The claim is indefinite because it is unclear how much of each ingredient is required by the claim.  The metes and bounds of the claims are not clearly set forth.  Dependent claims 22, 24-29, 31, 37 and 38 do not remedy the indefinite issue and as such said dependent claims suffer from the same deficiency.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included here can be found above.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2014/0303744 A1, Oct. 9, 2014, hereafter as “Evans”) in view of McKay et al. (US 2009/0246244 A, Oct. 1, 2009, hereafter as “McKay”) and Cook et al. (US 2011/0276147 A1, Nov. 10, 2011, hereafter as “Cook”), as applied to claim 21 above, and further in view of Delgado et al. (“To Cross-Link or Not to Cross-Link? Cross-Linking Associated Foreign Body Response of Collagen-Based Devices”, Tissue Engineering: Part B, Vol. 21, No. 3, Mar. 11, 2015, pp. 298-313; hereinafter as “Delgado”).
The instant invention is described above.
Evans, McKay and Cook teach the elements discussed above. 
Evans and McKay are silent to the entangled insoluble collagen fibers comprising both crosslinked and non-crosslinked purified fibrillary collagen (instant claim 22).
Delgado teaches that the degree in which collagen is cross-linked allows for altering the mechanical properties and degradation rate of a collagen-based implant (abstract; pg. 298, right col., pg. 307, right col.; Table 3).  Delgado teaches that mild collagen crosslinking (crosslinked and non-crosslinked) is recommended where resilience to mechanical loading or resistance to enzymatic degradation are desired (pg. 397; right col.).
All of the references are drawn to collagen-based implants for the purpose of tissue regeneration, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to partially crosslink the purified fibrillary collagen of Evans/McKay/Cook with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Delgado teaches that mild crosslinking of collagen effectively improves mechanical loading and increases the time that it takes for the implant to degrade.  A skilled artisan would have reasonably expected the collagen-based implant to have increased mechanical strength and increased degradation time as compared to a non-crosslinked collagen implant.
Thus, the combined teachings of Evans, McKay, Cook and Delgado render the instant claim prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617